         Case 1:18-cv-05213-WHP Document 73 Filed 01/31/19 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
2                                                    Southern District of New York
                                                     86 Chambers Street
                                                     New York, New York 10007
                                                     January 31, 2019

By ECF
Hon. William H. Pauley III
U.S. District Court Judge
U.S. Courthouse
500 Pearl Street, Room 1920
New York, New York 10007

       Re:     United States of America v. New York City Housing Authority,
               18 Civ. 5213 (WHP)

Dear Judge Pauley:

       We write on behalf of both parties to provide the Court a status report, as required by the
Court’s January 18, 2019 Memorandum and Order.

        Earlier today, the U.S. Department of Housing and Urban Development (“HUD”), the
U.S. Attorney’s Office for the Southern District of New York, the New York City Housing
Authority (“NYCHA”), and New York City (the “City”) signed an Agreement, the purpose of
which is to “to remedy the deficient physical conditions in NYCHA properties, ensure that
NYCHA complies with its obligations under federal law, reform the management structure of
NYCHA, and facilitate cooperation and coordination between HUD, NYCHA, and the City
during the term of [the] Agreement.” The Agreement calls for the appointment of a non-judicial
monitor, and provides that within 14 days of appointment of the monitor, the United States
Attorney’s Office will file appropriate papers to obtain dismissal without prejudice of the
complaint in this matter.

        Accordingly, the parties jointly request that the Court stay proceedings in this matter for
forty-five days to allow for completion of the condition precedent to dismissal under the parties’
Agreement.
        Case 1:18-cv-05213-WHP Document 73 Filed 01/31/19 Page 2 of 2
                                                                             Page 2



                                         Respectfully submitted,

                                         GEOFFREY S. BERMAN
                                         United States Attorney
                                         Attorney for the United States

                                   By:   /s/ Robert William Yalen_______
                                         ROBERT WILLIAM YALEN
                                         MÓNICA P. FOLCH
                                         JACOB LILLYWHITE
                                         TALIA KRAEMER
                                         SHARANYA MOHAN
                                         Assistant United States Attorneys
                                         86 Chambers Street, 3rd Floor
                                         New York, New York 10007
                                         Tel.: (212) 637-2800
                                         Fax: (212) 637-2702
                                         Email: robert.yalen@usdoj.gov


cc: Debo Adegbile, Esq.
    Attorney for Defendant
